Title: From George Washington to Colonel Silvanus Seely, 3 August 1780
From: Washington, George
To: Seely, Silvanus


					
						Sir
						Head Quarters Peekskill 3d Augt 1780
					
					I wrote to you on the 1st Inst. to march with the Militia under your command to Dobbs’s ferry. I then expected the Army would have moved immediately down on this side the River, but as circumstances require us to halt at this place for some days—you will not advance beyond Totowa Bridge till further orders—This is supposing this letter should meet you on your march from Morris Town: But should you not have left that place, you will remain there untill you hear from me again: Be pleased to send me a return of your Numbers by the Express. I am &.
				